DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 4, 2022 has been considered by the examiner. An initialed copy of the IDS is included with this Action.

Claim Objections
The claims are objected to because of the following informalities:  
in claim 1, line 6, “are arranged” should be “is arranged”;
in claim 1, line 7, “are arranged” should be “is arranged”;
in claim 1, line 14, “equalization coefficients” should be “plurality of equalization coefficients” (see claim 1, line 13);
claim 12, line 7, “are arranged” should be “is arranged”;
claim 12, line 8, “are arranged” should be “is arranged”;
in claim 12, line 15, “equalization coefficients” should be “plurality of equalization coefficients” (see claim 12, line 14);
in claim 20, line 4, “coupled on” should be “coupled to”;
claim 20, line 8, “are arranged” should be “is arranged”; 
claim 20, line 9, “are arranged” should be “is arranged”; and
dependent claims are objected to under the same ground(s) as the claim(s) from which it depends.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Agazzi et al. (US Patent No. 8,363,683 B2 originally cited in the Office Action of April 21, 2022) in view of Alnabulsi (US Patent No. 11,218,225 B1). FIG. 3B of Agazzi et al. discloses the claimed invention including a device/receiver 100 that includes a “variable gain amplifier” (308); a set of analog digital converters (108), the set including a plurality of ADCs (312-1 – 312-4) coupled to the output of the variable gain amplifier (308); and a plurality of feed-forward equalizers (320), each FFE coupled to receive an output of a corresponding one of the ADCs and each configured to adaptively equalize the output of the ADC (see column 8, lines 64-66 wherein error is used to generate equalizer coefficients thereby reading on “adaptively equalize”). (See also column 8, lines 12 – 33) Agazzi et al. also teaches repeating the receiver 100 in a parallel receiver that receives multiple data signals wherein each repetition is a slice having one or more parallel ADCs (see column 8, lines 34-40). A parallel receiver having a repetition of receivers 100 includes a plurality of variable/programmable gain amplifiers and a plurality of sets of ADCS thereby reading on “a plurality of variable gain amplifiers” and “at least two sets of analog digital converters,” respectively, in claim 20. Furthermore, it is implicit/inherent that each FFE utilizes “VGA-specific” channel equalization coefficients since each receiver 100 includes a plurality of FFEs coupled to the ADCs of a VGA for a specific/particular data signal.
However, Agazzi et al. does not disclose a Continuous Time Linear Equalizer coupled on the input side of the plurality of VGAs. Alnabulsi teaches coupling an CTLE to an input of a VGA. (See Figure 3) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple a CTLE to the plurality of VGAs of Agazzi et al.to compensate for signal loss via transmission through the communication channel. (See Alnabulsi, column 4, line 65 – column 5, line 13)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETSY DEPPE/Primary Examiner, Art Unit 2633